No. 03-521

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2004 MT 88N


STATE OF MONTANA,

              Plaintiff and Respondent,

         v.

KAREN LEAH HUGHES,
a/k/a KAREN WOLTER,
a/k/a KAREN ECKENROD,

              Defendant and Appellant.


APPEAL FROM:         District Court of the Fourth Judicial District,
                     In and For the County of Missoula, Cause No. DC-02–197
                     Honorable Douglas G. Harkin, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     Margaret L. Borg, Chief Public Defender, Missoula, Montana

              For Respondent:

                     Honorable Mike McGrath, Attorney General; C. Mark Fowler,
                     Assistant Attorney General, Helena, Montana

                     Fred VanValkenburg, Missoula County Attorney; Jennifer Johnson,
                     Deputy Missoula County Attorney, Missoula, Montana



                                                   Submitted on Briefs: March 16, 2004

                                                             Decided: April 6, 2004


Filed:

                     __________________________________________
                                       Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. It shall be filed as

a public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     Karen Leah Hughes (Hughes) appeals her conviction of felony theft and deceptive

practices. Hughes had moved to dismiss the charges because trial was not held within 180

days after she gave notice of her wish for a final disposition, as required under the Interstate

Agreement on Detainers (IAD), codified in Montana at § 46-31-101, MCA. After the Fourth

Judicial District Court, Missoula County, denied her motion to dismiss, Hughes pled guilty,

reserving her right to appeal the denial of her motion to dismiss, and the District Court

entered judgment against her. We affirm.

¶3     The issue is whether the District Court correctly concluded Hughes had waived the

180-day IAD time limit for bringing her to trial. We review a conclusion of law de novo, to

determine whether the district court correctly interpreted the law. State ex rel. Booth v.

Montana Twenty-First Judicial Dist., 1998 MT 344, ¶ 10, 292 Mont. 371, ¶ 10, 972 P.2d
325, ¶ 10. We will affirm a district court's decision if it reached the correct result for the

wrong reason. State v. S.T.M., 2003 MT 221, ¶ 15, 317 Mont. 159, ¶ 15, 75 P.3d 1257, ¶ 15

(citations omitted).


                                               2
¶4     The District Court concluded Hughes waived the 180-day limitation because of delays

made to accommodate her. Specifically, Hughes had appeared before the court and

represented that trial was unnecessary because a plea agreement was pending. As a result,

the court scheduled a change of plea hearing for 21 days later. At that hearing, Hughes asked

for a continuance, again representing that a plea bargain agreement was pending. One week

later, at the next date set for the change of plea hearing, Hughes asked the court to set the

matter for trial. Two days after Hughes' request, the court set the case for trial approximately

two months later. Then, two days before the trial date, Hughes moved to dismiss the charges

against her on grounds the State had failed to bring her to trial within the time limits

prescribed under the IAD because the trial date was 4 days past the 180-day IAD limit. The

District Court concluded that, because Hughes caused a total of 28 days of delay, she waived

strict application of the 180-day limit.

¶5      Hughes argues the 180-day IAD time limit is mandatory, citing Snyder v. Sumner (9th

Cir. 1992), 960 F.2d 1448, 1454. Notwithstanding the authority cited by Hughes, several

courts have held that, when a trial date is set beyond the 180-day IAD time limit but the

defendant does not object to the trial date during the time remaining under the 180-day limit,

the defendant's acquiescence amounts to waiver and the defendant is not entitled to dismissal

of the charges. Pethtel v. State (Ind. Ct. App. 1981), 427 N.E.2d 891, 894; Saffold v. State

(Ala. Crim. App. 1987), 521 So. 2d 1368, 1372. This imputation of waiver squares with this

Court's longstanding rule that it will not put a district court in error for a ruling or procedure

in which the appellant acquiesced or participated or to which the appellant made no


                                                3
objection. State v. Gardner, 2003 MT 338, ¶ 44, 318 Mont. 436, ¶ 44, 80 P.3d 1262, ¶ 44

(citations omitted).

¶6     Here, almost two months elapsed between the District Court's order setting Hughes'

trial date and the end of the 180-day period, but she made no objection to the scheduled trial

date during that time. We hold the District Court correctly concluded Hughes waived the

180-day IAD time limit for bringing her to trial.

¶7     Affirmed.


                                                         /S/ KARLA M. GRAY


We concur:

/S/ W. WILLIAM LEAPHART
/S/ JOHN WARNER
/S/ JAMES C. NELSON
/S/ JIM REGNIER




                                              4